OFFICEOFTHEATTORNEYGENERALOFTEXAS
                         AUSTIN
OROVER*ELLERS
*n-o*NFI
       GCNLRAL



 Honorable Urew S. Davis
 county Attorney
 San Augustbe C0Unt.y
 Sao Augustfae, TeutS
 Dear Sir:                  Opinion Ho. O-6445




 01s 1700-a-1, which deals with
 lnseot and plant disease app
             Velmon's A5tIOtat8
 section 9 of cha                                41st   Legislature,
 second Called Se                                portion     or   this
 Act is found in                              tatutes, Artiole
 13Sa-1.    This                            r0r   quarantine regu-
 lations and i                             nd shrubs to prevent
 the lslportatf                            erous inaeat pests
 and plant disea                           13    0r   tha   0dginal



                                   rticle 1700-a-l) was amended
                                  , Chapter 384, and as amended




      for the destruction of trees or rruits,  or f'or the
      cleaning of orahnrds or treatment of orchards, or
Donorable   Drew S. Davis,   iage   2


     methods of storage,      or shall provide     ror the pre-
     vention of the entry into any pest-free          zone of
     any plants, plant produots,       things, or substanaes
     found to be dangerous to the a?:rloultural         and
     horticultural    interests    or such pest-free     so-,
     or shall provide for the maintenanoe or a hoe)-
     free period in which certain fruits         are not to be
     allowed to be ripened, or shall provide for any
     speairio   treatment of a grove or orahard, any per-
     son or persona row3       guilty or selllni:,    carrying,
     or transporting     such klants or plant produots from
     a quarantined area or areas deolared lofested            or
     into an area deolared to be a pest-rree          zone, as
     the oase may be, or V&O shall mnlntain any @ipen-
     ing fruit during the host-rree        period on any tree
     declared to be a nuisanoe in suoh quarantine or-
     der, or fails or refuses to admlnlster the treat-
     ment provided for, including       speolrla methods or
     spraying, removing diseased parts, removing and
     aestroylng fallen or oulled fruits,         or ~remoring
     such needs or plants as may be hosts or oarrlers
     of inseot pests or plant diseases. or railing to
     store produots in mahner as may be required, shall
     be deemed guilty of a misdemeanor, and upon oon-
     vlotlon   shall be fined in any sum not to exoeed
     One Hundred Dollars ($lOO), and eaoh thing eOld
     or transported,    an3 eaoh aot in violation       hereof,
     shall be oonsldered a separate orrenae; and pro-
     vlde~a further that any person violating         any of the
     provisions    of this Act may be proseouted theref’or
     in any county of this State where aamh violation
     OCOurB.” (Underscoring oure)
           v:ebster*s International ,Dlotfonary,  2nd Edition,
deslenates a sweet potato MS a. plant.     It ia our opinion
that a sweet potato may be either a plant or plant product
depending as to when or how u.sed. rcheb the potato is on the
vine it is a plant 1 w~hensevered from the vine It Is than a
plant produot.
            ‘#a are further of the opinion that an indictment
charging violation     of this statute should contain two oounte:
      charging sweet potato to be a plant and the other that
T?“;s a plant product.
Honorable     Urew 30 Davis,   Fags 3


          t:'e
             are, tlrrrefore,of the opinion that .,.he provi-
sions or V.A.P.O., Article 1700-a-1 does apply to sweet pota-
toes    infeoted   with weevils.
          !;‘e believe that the enclosed   ooples of’ our Opinion8
Nos. O-5914 and O-5793 will be of help     to you.
                                           Yours very truly




m :mp
Emll.